Citation Nr: 1523815	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right thumb disability, status post right thumb surgery.

2. Entitlement to service connection for scars of the right wrist, right finger, and right thumb as secondary to a right thumb disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  She has unconfirmed service in the Reserve from 1989 to 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2012 and April 2013 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City and St. Paul, respectively.  RO jurisdiction has since been transferred to Denver.

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO in Denver; the transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain missing federal records, to include pertinent 1992 VA treatment records referable to the right thumb tendon transfer surgery (involving a partial fusion of the right thumb).  In this regard, the Veteran testified that she saw an orthopedic surgeon at the Great Lakes Naval Hospital approximately 8 to 10 months prior to the surgery.  See April 2015 Board Hearing Transcript at 10.  This surgery, which she believed took place in February 1992, was performed during her time in Reserve service.  Such service should be confirmed along with service treatment records covering that period.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service repository and verify the dates of the Veteran's Reserve service.  Document for the claims file all entities contacted and the results.  After service verification, ensure that the Veteran's complete service treatment records for that period have been obtained and associated with the claims file.  A formal finding for unavailable federal records, if any, should be made and associated with the claims file.  Required notice must be provided to the Veteran and her representative.  

2. Obtain relevant VA treatment records from the Great Lakes Naval Hospital (as referenced in the Veteran's notice of disagreement and at the Board hearing) referable to treatment for the right thumb disability, to include surgical reports for right thumb tendon transfer and partial fusion performed in either February or March of 1992.  A formal finding for unavailable federal records, if any, should be made and associated with the claims file.  Required notice must be provided to the Veteran and her representative.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




